USCA11 Case: 20-12512      Date Filed: 11/19/2020     Page: 1 of 7



                                                                [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-12512
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:19-cv-00282-SPC-MRM


JOSEPH DENNIS GILBERTI, JR.,
P.E., an individual and licensed professional engineer,

                                                              Plaintiff-Appellant,

                                       versus

GOVERNOR OF THE STATE OF FLORIDA,
THE MOSAIC COMPANY,
MOSAIC FERTILIZER, LLC,
ENVIRONMENTAL PROTECTION AGENCY,
SARASOTA COUNTY BOARD OF COUNTY COMMISSIONERS,
DESOTO COUNTY BOARD OF COUNTY COMMISSIONERS,
HILLSBOROUGH COUNTY STATE ATTORNEYS OFFICE,
SARASOTA MEMORIAL HOSPITAL,
PEACE RIVER MANASOTA WATER SUPPLY AUTHORITY,
SOUTHWEST FLORIDA WATER MANAGEMENT DISTRICT,
72 PARTNERS, LLC,
LUIS E. RIVERA,

                                                          Defendants-Appellees.
          USCA11 Case: 20-12512        Date Filed: 11/19/2020    Page: 2 of 7



                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (November 19, 2020)

Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:

      Joseph D. Gilberti, Jr., proceeding pro se, appeals the district court’s

dismissal of his complaint for lack of subject matter jurisdiction. The appellees

jointly move this Court for summary affirmance of the district court’s order,

arguing the court did not err in dismissing Gilberti’s complaint. Appellees also

argue that the district court did not err in denying Gilberti’s subsequent motion to

vacate the district court’s order and judgment. We grant their motion for summary

affirmance of the district court’s order.

                                            I.

        Summary disposition is appropriate where “the position of one of the

parties is clearly right as a matter of law so that there can be no substantial

question as to the outcome of the case, or where, as is more frequently the case, the

appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th




                                            2
           USCA11 Case: 20-12512           Date Filed: 11/19/2020      Page: 3 of 7



Cir. 1969).1 We review de novo a district court’s grant of a motion to dismiss for

lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

See Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). We may affirm the

district court’s judgment on any ground that appears in the record, whether or not

that ground was relied upon or even considered by the court below. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (per curiam).

                                               II.
       This Court has recognized that “jurisdiction is not defeated by the possibility

that the averments [in a complaint] might fail to state a cause of action on which

[the plaintiff] could actually recover,” because it is “well settled that the failure to

state a proper cause of action on which relief can be granted is a question of law”

that must be decided after—and not before—the court has assumed jurisdiction

over the controversy. Barnett v. Bailey, 956 F.2d 1036, 1040–41 (11th Cir. 1992)

(alterations adopted) (quoting Bell v. Hood, 327 U.S. 678, 682, 66 S. Ct. 773, 776

(1946)). However, there are two exceptions to that rule: where (1) “the alleged

claim under the Constitution or federal statutes clearly appears to be immaterial

and made solely for the purpose of obtaining jurisdiction,” or (2) “a claim is




       1
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.

                                               3
          USCA11 Case: 20-12512       Date Filed: 11/19/2020    Page: 4 of 7



wholly insubstantial and frivolous,” the suit may be dismissed for lack of subject

matter jurisdiction. Bell, 327 U.S. at 682–83, 66 S. Ct. at 776.

      Gilberti’s claim falls within the latter exception. Gilberti brought claims

against the appellees for violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq. He alleged that the

appellees purposely “hid[] Critical US underground Alkaline spring water rivers . .

. to increase Cancer rates, home foreclosures, land foreclosures, selective funding

to developers, infrastructure projects with unsafe designs, Medicaid fraud billings,

higher utility bills and medicine sales through a pattern of racketeering activity.”

The theory of Gilberti’s case seems to be that the appellees were killing children

and hiding “endless cancer preventing cleaner drinking water resources” for their

own profit, to the detriment of the public, who, he alleges, were being forced to

drink polluted, cancer-causing water. Gilberti sought, among other things, to have

the district court report the appellees to the President of the United States and

contact the Federal Reserve to “send $10,000,000,000” to build a pipeline “so

millions of Americans and Floridians have [access to] this unique Alkaline spring

water.” These allegations are “patently without merit.” Bell, 327 U.S. at 683, 66

S. Ct. at 776; see Hagans v. Lavine, 415 U.S. 528, 537–38, 94 S. Ct. 1372, 1378–

79 (1974) (claims that are “essentially fictitious” and “wholly insubstantial” are




                                           4
             USCA11 Case: 20-12512       Date Filed: 11/19/2020   Page: 5 of 7



due to be dismissed for lack of subject matter jurisdiction (quotation marks

omitted)).

          Indeed, the allegations in this case are similar—if not identical—to those in

a case this Court has already decided were wholly insubstantial. See Gilberti v.

Adrurra Grp., Inc., 810 F. App’x 806, 809 (11th Cir. 2020) (per curiam)

(unpublished). In Adrurra Group, a panel of this Court recognized that Gilberti

“failed to establish that the appellees, all of whom are Florida entities, conspired

together to keep the aquifer’s existence a secret, such that a RICO claim may have

been sufficiently alleged.” Id. That panel pointed to Gilberti’s allegations that the

Adrurra Group defendants increased cancer rates, raised water bills, and

encouraged the opioid epidemic, and held that Gilberti “offered no evidence or

factual support for his incredulous accusations that the appellees worked together”

to accomplish those goals. Id. Gilberti’s complaint in the instant case fares no

better.

          Gilberti’s argument to the contrary is not persuasive. He claims the district

court had subject matter jurisdiction because the question of jurisdiction and the

merits of his case are intertwined as described in Morrison v. Amway Corp., 323
F.3d 920 (11th Cir. 2003). See id. at 925 (“We have cautioned, however, that the

district court should only rely on Rule 12(b)(1) if the facts necessary to sustain

jurisdiction do not implicate the merits of plaintiff’s cause of action.” (quotation


                                             5
            USCA11 Case: 20-12512            Date Filed: 11/19/2020        Page: 6 of 7



marks omitted) (alteration adopted)). Jurisdiction becomes intertwined with the

merits of a cause of action “when a statute provides the basis for both the subject

matter jurisdiction of the federal court and the plaintiff’s substantive claim for

relief.” Id. at 926 (quotation marks omitted). As this Court recognized in Adrurra

Group, the RICO statute does not provide the district court with a basis for subject

matter jurisdiction—it provides only a basis for Gilberti’s claim for relief. Adrurra

Grp., Inc., 810 F. App’x at 809; see 18 U.S.C. §§ 1962, 1964(a). 2

       Gilberti also argues the district court should have allowed the parties to

conduct discovery, which would have allowed the court to conclude his complaint

stated a claim. But a district court has broad discretion over discovery. And where

the facts alleged by Gilberti called the jurisdiction of the court into question, the

court did not err by first determining whether it had subject matter jurisdiction.

See Am. Civ. Liberties Union of Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340

(11th Cir. 2017). Moreover, it was Gilberti’s burden to plead facts in his complaint

sufficient to establish that the district court had jurisdiction. St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 287 n.10, 58 S. Ct. 586, 589 n.10

(1938). Gilberti failed to do so.


       2
         Section 1964(a) says that a district court “shall have jurisdiction to prevent and restrain
violations of section 1962,” but this is related to “whether a legislatively conferred cause of
action encompasses a particular plaintiff’s claim,” Lexmark Int’l, Inc. v. Static Control
Components, Inc., 572 U.S. 118, 127, 134 S. Ct. 1377, 1387 (2014), not whether a court has
subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1332.

                                                  6
           USCA11 Case: 20-12512            Date Filed: 11/19/2020       Page: 7 of 7



       For these reasons, the district court correctly determined that Gilberti’s

complaint warranted dismissal under Rule 12(b)(1) because his claims were

“wholly insubstantial and frivolous.” Bell, 327 U.S. at 682–83, 66 S. Ct. at 776.

Therefore, because there is no substantial question that the district court correctly

dismissed Gilberti’s complaint, we GRANT the appellees’ motion for summary

affirmance. 3 See Groendyke Transp., 406 F.2d at 1162.




       3
         We need not address whether the district court properly denied Gilberti’s motion for
reconsideration because he failed to plainly and prominently raise it in his opening brief. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“A party fails to
adequately brief a claim when he does not plainly and prominently raise it.” (quotation marks
omitted)).

                                                7